

116 HR 6836 IH: Tribal Health Care Protection Fund Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6836IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Ruiz (for himself, Ms. Kendra S. Horn of Oklahoma, Mr. Gallego, Mr. Kilmer, Mr. Cook, Mrs. Napolitano, Mr. O'Halleran, Ms. Haaland, Mr. Huffman, Mr. DeFazio, Mr. Mullin, and Mr. Heck) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo amend the CARES Act to provide for payments to the Indian Health Service, Indian Tribes, Tribal organizations, and urban Indian organizations from the Public Health and Social Services Emergency Fund, and for other purposes.1.Short titleThis Act may be cited as the Tribal Health Care Protection Fund Act. 2.Providing for payments to Indian Health Service, Indian Tribes, Tribal organizations, and urban Indian organizations from Public Health and Social Services Emergency Fund(a)In generalTitle VIII of division B of the CARES Act (Public Law 116–136) is amended by adding at the end of the matter under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund the following:For an additional amount for Public Health and Social Services Emergency Fund, $1,700,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for necessary expenses to provide reimbursement, through contracts, compacts, or other agreements as authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), or through other mechanisms for federally operated Indian Health Service facilities, for health care-related expenses or lost revenues incurred by the Indian Health Service, Indian Tribes, Tribal organizations, and urban Indian organizations that are attributable to coronavirus: Provided, That these funds may not be used to reimburse expenses or losses that have been reimbursed from other sources: Provided further, That payments under this paragraph shall not be in the form of an interest loan or otherwise, but rather shall be one-time payments for related health care expenses or lost revenues: Provided further, That recipients of payments under this paragraph shall submit reports and maintain documentation as the Secretary of Health and Human Services determines are needed to ensure compliance with conditions that are imposed by this paragraph for such payments, and such reports and documentation shall be in such form, with such content, and in such time as the Secretary may prescribe for such purpose:Provided further, That ‘Indian Tribes and Tribal organizations’ have such meaning as defined under section 4 of the Indian Self-Determination and Education Assistance Act: Provided further, That ‘urban Indian organization’ has such meaning as defined under section 4 of the Indian Health Care Improvement Act: Provided further, That the Secretary shall, on a rolling basis, review applications and make payments under this paragraph in this Act: Provided further, That funds appropriated under this paragraph in this Act shall be available for health care services, building or construction of temporary structures, leasing of properties, medical supplies and equipment, including personal protective equipment and testing supplies, increased workforce and trainings, emergency operation centers, retrofitting facilities, and surge capacity: Provided further, That, in this paragraph, the term payment means a pre-payment, prospective payment, or retrospective payment, as determined appropriate by the Secretary: Provided further, That payments under this paragraph shall be made in consideration of the most efficient payment systems practicable to provide emergency payment: Provided further, That to be eligible for a payment under this paragraph, the Indian Health Service and each Indian Tribe, Tribal organization, and urban Indian organization shall submit to the Secretary an application that includes a statement justifying the need of the Indian Health Service or such Tribe, Tribal organization, or urban Indian organization, respectively, for such payment..(b)Effective dateThe amendment made by subsection (a) shall apply as if included in the enactment of the CARES Act (Public Law 116–136).